PER CURIAM:
The Petition for Panel Rehearing is DENIED. Judge Higginbotham dissents from the panel’s denial of rehearing.
The court was polled at the request of one of the members of the court. A majority of the judges who are in regular active service and not disqualified not having voted in favor of rehearing en banc *824(Fed. R.App. P. 35 and 5th Cir. R. 35), the Petition for Rehearing En Banc is likewise DENIED. Judge Higginbotham and Judge Elrod have authored dissenting opinions, which are attached. Upon the filing of this order, the clerk shall issue the mandate forthwith. See Fed. R.App. P. 41(b).